*543ORDER
The Disciplinary Review Board on January 16, 1998, having filed with the Court its decision concluding that DONALD F. TOMPKINS of WAYNE, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of three months for violating RPC 1.15 (failure to safeguard client funds and to comply with the recordkeeping requirements of Rule 1:21-6);
And the Disciplinary Review Board having further concluded that on application for reinstatement, respondent must submit to the Office of Attorney Ethics quarterly trust account reconciliations prepared by a certified public accountant approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that DONALD F. TOMPKINS is hereby suspended from the practice of law for a period of three months, effective July 27, 1998, and until further Order of the Court; and it is further
ORDERED that on application for reinstatement respondent shall submit to the Office of Attorney Ethics quarterly trust account reconciliations prepared by a certified public accountant and approved by the Office of Attorney Ethics for a period of two years; and it is further
*544ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply'with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.